    
Exhibit 10.1
Execution Version



--------------------------------------------------------------------------------

AMENDMENT NO. 1
TO
THIRD AMENDED AND RESTATED
LOAN AGREEMENT




This AMENDMENT NO. 1 TO THIRD AMENDED AND RESTATED LOAN AGREEMENT (this
“Amendment”), dated as of September 28, 2018 (the “First Amendment Date”), is
entered into among AVIAT NETWORKS, INC., a Delaware corporation (the “Parent”),
AVIAT U.S., INC., a Delaware corporation (“Opco”, together with Parent, the “US
Borrowers” and each a “Borrower”), and AVIAT NETWORKS (S) PTE. LTD., a private
company limited by shares formed under the laws of the Republic of Singapore
(“Aviat Singapore” or “Singapore Borrower”, and together with US Borrowers, the
“Borrowers”) and SILICON VALLEY BANK (“Bank”). All capitalized terms used in
this Amendment and not otherwise defined herein shall have the meanings ascribed
to such terms in the Loan Agreement.
RECITALS
A.Borrowers and Bank entered into that certain Third Amended and Restated Loan
Agreement dated as of June 29, 2018 (as amended, modified, supplemented or
restated from time to time, the “Loan Agreement”).
B.Bank has extended credit to Borrowers for the purposes permitted in the Loan
Agreement.
C.Borrowers have requested that Bank amend the Loan Agreement to revise certain
provisions, as more fully set forth herein.
D.Bank has agreed to so amend certain provisions of the Loan Agreement, but only
to the extent, in accordance with the terms, subject to the conditions and in
reliance upon the representations and warranties set forth below.
AGREEMENT
NOW, THEREFORE, in consideration of the foregoing Recitals and intending to be
legally bound, the parties hereto agree as follows:
1.AMENDMENTS TO LOAN AGREEMENT. Bank hereby agrees, subject to the terms of
Section 4 and Section 5 hereof, to amend the Loan Agreement as follows:
(a)    Section 1.1 (Definitions). The following definitions in Section 1.1 of
the Loan Agreement are replaced and superseded in their entirety as set forth
below:
“Quick Assets” is, on any date, Borrowers’ consolidated (i) unrestricted cash
and Cash Equivalents, (ii) net billed accounts receivable, (iii) investments
with Bank with maturities of fewer than twelve (12) months determined according
to GAAP, and (iv) the lesser of (a) 50% of unbilled accounts receivable or (b)
$7,000,000.




236183264v.5

--------------------------------------------------------------------------------





2.    LIMITATION.
2.1    The amendments set forth in Section 1 hereof shall be limited precisely
as written and shall not be deemed (a) to be a forbearance, waiver or
modification of any other term or condition of the Loan Agreement or of any
other instrument or agreement referred to therein or to prejudice any right or
remedy which the Bank may now have or may have in the future under or in
connection with the Loan Agreement or any instrument or agreement referred to
therein; (b) to be a consent to any future amendment or modification,
forbearance or waiver to any instrument or agreement the execution and delivery
of which is consented to hereby, or to any waiver of any of the provisions
thereof; or (c) to limit or impair the Bank’s right to demand strict performance
of all terms and covenants as of any date.
2.2    This Amendment shall be construed in connection with and as part of the
Loan Agreement and all terms, conditions, representations, warranties, covenants
and agreements set forth in the Loan Agreement are hereby ratified and confirmed
and shall remain in full force and effect.
3.    BORROWERS’ REPRESENTATIONS AND WARRANTIES. Each Borrower hereby represents
and warrants that:
(a)    immediately upon giving effect to this Amendment, (i) the representations
and warranties contained in the Loan Agreement are true, accurate and complete
in all material respects as of the First Amendment Date (except to the extent
such representations and warranties relate to an earlier date, in which case
they are true and correct in all materials respects as of such date), and (ii)
no Event of Default has occurred and is continuing;
(b)    such Borrower has the corporate power and authority to execute and
deliver this Amendment and to perform its obligations under the Loan Agreement,
as amended by this Amendment;
(c)    the certificate of incorporation, bylaws and other organizational
documents of such Borrower delivered to the Bank on the Effective Date, as
amended, supplemented or restated by those documents delivered on or prior to
the First Amendment Date, remain true, accurate and complete and have not been
amended, supplemented or restated, except for those amendments, supplements or
restatements delivered to the Bank on or prior to the First Amendment Date, and
are and continue to be in full force and effect;
(d)    the execution and delivery by such Borrower of this Amendment and the
performance by such Borrower of its obligations under the Loan Agreement have
been duly authorized by all necessary trust action on the part of such Borrower;
(e)    this Amendment has been duly executed and delivered by such Borrower and
is the binding obligation of such Borrower, enforceable against it in accordance
with its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights; and other equitable principles; and


(f)    as of the First Amendment Date, such Borrower has no defenses against the
obligations to pay any amounts under the Obligations and no claims of any nature
whatsoever against Bank. Such Borrower acknowledges that Bank has acted in good
faith and each has conducted in a commercially reasonable manner its
relationships with such Borrower in connection with this Amendment and in
connection with the Loan Agreement.




236183264v.5

--------------------------------------------------------------------------------





The Borrowers understand and acknowledge that the Bank is entering into this
Amendment in reliance upon, and in partial consideration for, the above
representations and warranties, and agree that such reliance is reasonable and
appropriate.
4.    EFFECT AND EFFECTIVENESS. This Amendment shall be effective upon the
fulfillment by the Borrowers in a manner reasonably satisfactory to the Bank, of
all of the following conditions precedent set forth in this Section 4:
(a)    Amendment. The Bank shall have received this Amendment, duly executed and
delivered by the Borrowers.
(b)    Fees and Expenses. The Borrowers shall have paid all expenses (including
all reasonable attorneys’ fees and reasonable expenses) of the Bank, incurred
and invoiced through the date of this Amendment.
To the extent that any of the terms and conditions in this Amendment shall
contradict or be in conflict with any of the terms or conditions of the Loan
Agreement, such terms and conditions are hereby deemed modified or amended
accordingly to reflect the terms and conditions of the Loan Agreement as
modified or amended hereby.


5.    COUNTERPARTS; TELECOPY. This Amendment may be signed in any number of
counterparts, and by different parties hereto in separate counterparts, with the
same effect as if the signatures to each such counterpart were upon a single
instrument. All counterparts shall be deemed an original of this Amendment.
Delivery of an executed counterpart of a signature page of the Amendment or any
other document required to be delivered hereunder, by fax transmission or e-mail
transmission (e.g. “pdf” or “tif”) shall be effective as delivery of a manually
executed counterpart of the Agreement. Without limiting the foregoing, upon the
request of any party, such fax transmission or e-mail transmission shall be
promptly followed by such manually executed counterpart.
6.    INTEGRATION. This Amendment and any documents executed in connection
herewith or pursuant hereto contain the entire agreement between the parties
with respect to the subject matter hereof and supersede all prior agreements,
understandings, offers and negotiations, oral or written, with respect thereto
and no extrinsic evidence whatsoever may be introduced in any judicial or
arbitration proceeding, if any, involving this Amendment; except that any
financing statements or other agreements or instruments filed by the Bank with
respect to the Borrowers and the Collateral shall remain in full force and
effect. This Amendment is a Loan Document.
7.    GOVERNING LAW; VENUE. THIS AMENDMENT SHALL BE SUBJECT TO THE PROVISIONS
REGARDING CHOICE OF LAW AND VENUE, JURY TRIAL WAIVER, REFERENCE PROCEEDINGS AND
ARBITRATION SET FORTH IN SECTION 11 OF THE LOAN AGREEMENT, AND SUCH PROVISIONS
ARE INCORPORATED HEREIN BY REFERENCE, MUTATIS MUTANDIS.
[Signature Page Follows]






236183264v.5

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.
BORROWERS:
 
AVIAT NETWORKS, INC.
By: /s/ Eric Chang
      Name: Eric Chang
      Title: Principal Accounting Officer
 
AVIAT U.S, INC.
By: /s/ Eric Chang
      Name: Eric Chang
      Title: Director
 
AVIAT NETWORKS (S) PTE. LTD.
By: /s/ Kevin Holwell
      Name: Kevin Holwell
      Title: VP Finance/Director







[Signature Page to Amendment No. 1 to Third Amended and Restated Loan and
Security Agreement]
236183264v.5

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

BANK:
 
SILICON VALLEY BANK
By: /s/ Kyle Larrabee
      Name: Kyle Larrabee
      Title: Vice President
 
 
 
 







[Signature Page to Amendment No. 1 to Third Amended and Restated Loan and
Security Agreement]
236183264v.5